Citation Nr: 1437505	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1983 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals VA treatment records from March 2001 through March 2014, and a June 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision and correspondence.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not begin in service, it is not causally related to his military service and a sensorineural hearing loss was not compensably disabling within one year following his separation from active duty.  

2. The Veteran's tinnitus did not begin in service and is not causally related to his military service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred or aggravated during his military service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The Veteran's tinnitus was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was provided notice how effective dates and disability ratings are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In June 2011, the claims file was sent to a VA audiologist who had examined the appellant in September 2009 for an addendum addressing whether tinnitus could have been caused by a disorder other than hearing loss.  The audiologist declined to provide an addendum stating that such an opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if an examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so).  The audiologist did, however, recommended that such an opinion be obtained from another medical professional and in December 2009, a different VA physician offered an opinion.  Thus, obtaining a clarifying addendum opinion from the September 2009 audiologist would not assist the Veteran, and he is not prejudiced by the Board's adjudication of the tinnitus claim.

At his June 2014 Board hearing, testimony was elicited by the Veterans Law Judge  regarding the appellant's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a hearing officer has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2013).  

Legal Principles and Analysis

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran currently has hearing loss and tinnitus.  At a May 2011 private examination, "Dr. G.G." diagnosed the Veteran with sensorineural hearing loss after objective testing revealed bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran also claims that he experiences ringing in his ears, and since tinnitus can be diagnosed on the basis of lay testimony alone, the Board concludes that he has a current diagnosis of tinnitus as well.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  

The Veteran contends that in-service noise exposure from helicopters and firearms caused his hearing loss and tinnitus, or, alternatively, that upper respiratory and ear infections caused his tinnitus.  The Board does not dispute that the Veteran had in-service ear infections and upper respiratory infections as these are documented in the service treatment records.  Since his DD-214 indicates that he served as a military policeman, the Board concedes in-service noise exposure as well.  The issue, then, is whether any of the aforementioned in-service events caused the Veteran's hearing loss or tinnitus.  For the reasons stated below, the Board concludes that they did not.

A September 2009 VA audiologist opined that it was less likely than not that the Veteran's claimed hearing loss was related to service because in-service audiometric testing showed hearing within normal limits, as did the testing conducted at the September 2009 examination.  Indeed, service treatment records show hearing within normal limits at entrance and separation examinations dated July 1983 and April 1986, and puretone threshold and Maryland CNC findings at the September 2009 VA examination fell outside the ranges necessary to establish a hearing loss disability under 38 C.F.R. § 3.385.  The examiner did not address the etiology of tinnitus but noted that because it was not associated with hearing loss, an opinion from another medical professional would need to be obtained.

In December 2009, the claim was referred to a VA staff physician for an opinion regarding the etiology of tinnitus.  The examiner there noted that there was no evidence that the Veteran currently had otitis media (middle ear infection) or otitis externa (outer ear infection).  The examiner opined that tinnitus was less likely than not related to service because "current medical literature would not support causation between the [V]eteran's claimed subjective tinnitus and either military noise exposure or treatment for the usual assortment of upper respiratory tract infections that occur in the general population."  The examiner further stated that from enlistment to December 2009, the Veteran exhibited normal audiometric thresholds, and that, while the service treatment records showed treatment for otitis media, "there is absolutely no indication that any type of chronic condition was present that might provide an etiology for his tinnitus on active duty."

In an October 2010 statement, the Veteran disputed the validity of the December 2009 examiner's opinion, alleging that the examiner did not conduct a thorough enough examination and that he did not listen to the Veteran's reported history. 
To the extent the Veteran suggests that the December 2009 examiner was not aware of his statements, any such suggestion is not supported by the record.  The evidence in this case shows that the examiner reviewed the claims file and service treatment records, recited a history of the relevant facts at issue and conducted an otologic examination.  In sum, the Veteran fails to demonstrate that the December 2009 examination report was predicated on ignorance of material facts.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the same October 2010 statement, the Veteran also stated that within about a month of separation from service, he sought treatment at VA "for depression (ringing in the ears)."  It is not entirely clear what the Veteran means by this, although the Board notes that he is currently in receipt of a 100 percent disability rating for posttraumatic stress disorder and he occasionally experiences auditory hallucinations, as evidenced by an August 2012 VA treatment record.  Regardless, a July 1986 VA examination indicates symptoms of depression but is otherwise negative for complaints related to tinnitus or hearing loss.

In support of his claim, the appellant cites a May 2012 letter by "Dr. R.C.," a doctor of osteopathy, who opines that the Veteran's tinnitus and hearing loss are "a direct result" of "hundreds of hours" of service in helicopter missions, small arms, fire, grenade explosions, and machine gun fire.  Significantly, however, the doctor fails to address the separation examination showing hearing within normal limits or the September 2009 and December 2009 VA opinions.  Indeed, it appears that he did not have access to all pertinent records.  Moreover, a review of the appellant's service personnel records does not reveal that the appellant was attached to units that would frequently use helicopters   

On balance, however, and even assuming that the appellant was exposed to inservice acoustic trauma, the preponderance of the evidence weighs against the claims.  Both VA opinions carry substantial probative value given that the examiners reviewed the complete claims file, examined the Veteran, and provided opinions addressing the relevant evidence.  Dr. R.C.'s opinion fails to account for significant contrary evidence and it is not clear that he had all of the relevant medical history before him.  Moreover, Dr. R.C., as a doctor of osteopathy, likely has less specialized training than the September 2009 VA audiologist.

The Veteran himself insists that his hearing loss and tinnitus are related to service.  While the Veteran is competent to report symptoms of hearing loss and tinnitus, diagnosing the etiology of such complex disorders is outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also submitted three buddy statements dated April and May 2012 that attest that he complained of hearing loss and tinnitus both in service and soon after service.  While the appellant's friends are similarly competent to report that he made such complaints, the credibility of their statements is undercut by the objective evidence of record.  As such, they are insufficient to overcome the substantial evidence weighing against the Veteran's claims.  That the Veteran failed to submit a claim for service connection until 2009-about 23 years after separation from service-only corroborates the conclusion that they are unrelated to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

There is no evidence showing that the Veteran's hearing loss manifest to a compensable degree within one year of separation from service.  Indeed, even in September 2009, he exhibited normal hearing.  38 C.F.R. §§ 3.307, 3.309.  For the same reason there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  

Therefore the claims are denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


